Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 15502764 has a total of 22 claims pending in the application, of which claims 12-15 have been cancelled. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 1-14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Millar et al (“Document Clustering and Visualization with Latent Dirichlet Allocation and Self-Organizing Maps”) in view of Gardiol et al (US 20120191694 A1) and Vesanto et al (“Self-Organizing Map in Matlab: the SOM toolbox”). 
As per claim 1, Millar discloses, “A method of constructing a base map, the method comprising” (Pg.4, particularly C1, paragraph below the number 6; EN: this denotes creation of a single map by the algorithm). 
	“Processing data items to create modified data items” (Pg.4, particularly C1, “1.” Paragraph; EN: this denotes preprocessing and encoding data as word histograms. Here the data is the data item, and the modified data item is the word histogram). 
“Removing stop … from the modified data items” (Pg.4, particularly paragraph “1.”; EN: this denotes removing stop words and the like). 
“Processing of modified data item to create topic model usable data format to form a topic model, the topic model comprising a plurality of topics” (Pg.4, particularly paragraph “2.”; EN: this denotes using LDA to create a topic model. Pg.2, particularly the Latent Dirichlet Allocation Section; EN: this denotes the topic model representing multiple topics). “… For each of the topics in the topic model” (Pg.3, particularly the LDA-SOM method section; EN: this denotes the neurons representing the various topics). 
“Processing the topic model into a self-organizing map (SOM)…” (pg.4, particularly paragraph “4.” EN: this denotes putting the topic model into a self-organizing map). “Including a plurality of neurons” (Pg.3, particularly the Self-Organizing Maps section; EN: this denotes SOMs being neural networks which inherently include neurons). 
“Providing the … data structure into a geographic information system (GIS) to form a base map” (Pg.5, particularly Fig.3 and 4 and their associated paragraphs; EN: this denotes the output of the system, a geographic map of the data). 
However, Millar fails to explicitly disclose, “removing stop topics…”, “processing … into a self-organizing map (SOM) including a plurality of neurons to form a geometric data 
Gardiol discloses, “Removing stop topics…” (Pg.1-2, particularly paragraph 0011; EN: this denotes identifying poor quality topics and removing them). 
Vesanto discloses, “processing … into a self-organizing map (SOM) including a plurality of neurons to form a geometric data structure” (PG.1, particularly section 2; EN: this denotes the neurons forming into local and global shapes). “Such that each of the neurons form the SOM is represented with a geometric shape” (Pg.2, particularly figure 2; EN: this denotes black circles to represent the neurons).  “And attribute data including a weight” (Pg.1, particularly section 2; EN: this denotes each neuron having a weight vector representing dimensions of the neuron)  
“Including the neurons represented with the geometric shape, wherein the neurons in the base map are clustered into polygons based on the attribute data” (PG.1, particularly section 2; EN: this denotes the neurons forming into local and global shapes).
Millar and Gardiol are analogous art because both involve topic models.  
Before the effective filing date it would have been obvious to one skilled in the art of topic models to combine the work of Millar and Gardiol in order to remove less valuable topics.  
	The motivation for doing so would be to get rid of “topics that are clearly words commonly found together that … include topics that are noise rather than useful” (Gardiol, Pg.1-2, paragraph 0011) or in the case of Millar, get rid of topics which are not valuable to the system.  

Millar and Vesanto are analogous art because both involve self-organizing maps. 
Before the effective filing date it would have been obvious to one skilled in the art of self-organizing maps to combine the work of Millar and Vesanto in order to allow the self-organizing map to produce a geometric data structure. 
	The motivation for doing so would be to provide a map that allows “data understanding or survey, although it can also be used for classification and modeling” (Vesanto, Pg.1, C2, Second to last paragraph) or in the case of Millar, allowing the displaying of the data in an easy to understand map to allow further understanding of the data the SOM is looking at. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of self-organizing maps to combine the work of Millar and Vesanto in order to allow the self-organizing map to produce a geometric data structure.
As per claim 2, Millar discloses, “Wherein the processing data to create a topic model usable data format comprises: receiving a plurality of text documents” (pg.3, particularly C2, “The LDA-SOM Method” section; EN: this denotes working with documents). 
“Selecting a portion from each of the plurality of text documents to create a plurality of modified text documents” (Pg.4, particularly paragraph “1.”; EN: this denotes removing stop words and the like, which means only portions of the documents are used). 
As per claim 3, Millar discloses, “converting the modified text documents into the topic model usable format” (pg.4, particularly C1, paragraphs “1” – “3.”; EN: this denotes using the modified documents in a topic model, which inherently requires them to be in a format usable by the topic model).
As per claim 5, Millar discloses, “reformatting the topic model useable data format into an ingestible topic model format” (pg.4, particularly C1, paragraphs “1” – “3.”; EN: this denotes using the modified documents in a topic model, which inherently requires them to be in a format usable by the topic model, and the Examiner is interpreting ingestible to be something that can be “ingested” into the topic model system and used).
As per claim 6, Millar discloses, “Wherein the topic model comprises a latent dirichlet allocation (LDA) topic model” (Pg.4, particularly paragraph “2.”; EN: this denotes using LDA to create a topic model).
As per claim 7, Millar discloses, “wherein the removing stop topics form the modified data items to form a topic model comprises: receiving topic model useable data” (Pg.4, particularly paragraph “2.”; EN: this denotes using LDA to create a topic model, which inherently requires the data to be topic model useable). 
“Identifying a number of topics to use in the topic model” (pg.4, particularly paragraph “4”; EN: this denotes working with topic distributions, which inherently requires some number of identified topics). 
As per claim 22, Millar discloses, “A computer system for constructing a base map, the computer system comprising:” (Pg.4, particularly C1, paragraph below the number 6; EN: this denotes creation of a single map by the algorithm).
“Process data items from the … to create modified data items” (Pg.4, particularly C1, “1.” Paragraph; EN: this denotes preprocessing and encoding data as word histograms. Here the data is the data item, and the modified data item is the word histogram).
EN: this denotes removing stop words and the like).
“Process the modified data items into a topic model useable data format to form a topic model, the topic model comprising a plurality of topics” (Pg.4, particularly paragraph “2.”; EN: this denotes using LDA to create a topic model. Pg.2, particularly the Latent Dirichlet Allocation Section; EN: this denotes the topic model representing multiple topics).
“Process the topic model into a self-organizing map (SOM)” (pg.4, particularly paragraph “4.” EN: this denotes putting the topic model into a self-organizing map). “Including a plurality of neurons” (Pg.3, particularly the Self-Organizing Maps section; EN: this denotes SOMs being neural networks which inherently include neurons). “… For each of the topics in the topic model” (Pg.3, particularly the LDA-SOM method section; EN: this denotes the neurons representing the various topics).
“Provide the … data structure into a geographic information system (GIS) to form a base map” (Pg.5, particularly Fig.3 and 4 and their associated paragraphs; EN: this denotes the output of the system, a geographic map of the data).
However, Millar fails to explicitly disclose, “a data store configured to store data”, “a computer-readable tangible medium comprising software instructions; and”, “a processor configured to access the computer-readable tangible medium to load and execute the software instructions to”, “data store”, “removing stop topics…”, “into a self-organizing map (SOM) including a plurality of neurons to form a geometric data structure such that each of the neurons form the SOM is represented with a geometric shape and attribute data including a weight…”, “including the neurons represented with the geometric shape, wherein the neurons in the base map are clustered into polygons based on the attribute data.” 
EN: this denotes the required hardware and software to run computer programs such as topic models and other software). 
“Removing stop topics” (pg.1-2, particularly paragraph 0011; EN: this denotes identifying poor quality topics and removing them).
Vesanto discloses, “processing the … into a self-organizing map (SOM) including a plurality of neurons to form a geometric data structure (PG.1, particularly section 2; EN: this denotes the neurons forming into local and global shapes).  “Such that each of the neurons from the SOM is represented with a geometric shape” (Pg.2, particularly figure 2; EN: this denotes black circles to represent the neurons). “And attribute data including a weight” (Pg.1, particularly section 2; EN: this denotes each neuron having a weight vector representing dimensions of the neuron). 
“Including the neurons represented with the geometric shape, wherein the neurons in the base map are clustered into polygons based on the attribute data” (PG.1, particularly section 2; EN: this denotes the neurons forming into local and global shapes).
Millar and Gardiol are analogous art because both involve topic models.  
Before the effective filing date it would have been obvious to one skilled in the art of topic models to combine the work of Millar and Gardiol in order to remove less valuable topics and to allow computer equipment to run the programs of the Millar reference
	The motivation for doing so would be to get rid of “topics that are clearly words commonly found together that … include topics that are noise rather than useful” (Gardiol, Pg.1-
Therefore before the effective filing date it would have been obvious to one skilled in the art of topic models to combine the work of Millar and Gardiol in order to remove less valuable topics and to allow computer equipment to run the programs of the Millar reference
Millar and Vesanto are analogous art because both involve self-organizing maps. 
Before the effective filing date it would have been obvious to one skilled in the art of self-organizing maps to combine the work of Millar and Vesanto in order to allow the self-organizing map to produce a geometric data structure. 
	The motivation for doing so would be to provide a map that allows “data understanding or survey, although it can also be used for classification and modeling” (Vesanto, Pg.1, C2, Second to last paragraph) or in the case of Millar, allowing the displaying of the data in an easy to understand map to allow further understanding of the data the SOM is looking at. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of self-organizing maps to combine the work of Millar and Vesanto in order to allow the self-organizing map to produce a geometric data structure.

Claim Rejections - 35 USC § 103
Claims 4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Millar et al (“Document Clustering and Visualization with Latent Dirichlet Allocation and Self-Organizing Maps”) in view of Gardiol et al (US 20120191694 A1) and Vesanto et al (“Self-. 
As per claim 4, Millar fails to explicitly disclose, “Wherein the topic model usable data format comprises a plurality of individual modified text documents as plain text files or a single plain text file including line separated text content of a plurality of modified text documents.”
Encina discloses, “Wherein the topic model usable data  format comprises a plurality of individual modified text documents as plain text files or a  single plain text file including line separated text content of a plurality of modified text documents” (pg.7, particularly paragraph 0084; EN: this denotes topic models working with plain text content). 
Millar and Encina are analogous art because both involve topic models. 
Before the effective filing date it would have been obvious to one skilled in the art of topic models to combine the work of Millar and Encina in order to make use of plain text with topic models. 
	The motivation for doing so would be to “recognize the topics found in a source document” (Encina, Pg.7, paragraph 0084) or in the case of Millar, allow the Millar documents to be plain text documents for use with the topic model. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of topic models to combine the work of Millar and Encina in order to make use of plain text with topic models.
As per claim 8, Millar fails to explicitly disclose, “Determining a topic model output including a plurality of top words and top phrases for each topic.”
EN: this denotes identifying words and phrases that indicate the presence of a topic).  
Encina and Millar modified by Gardiol are analogous art because both involve topic models. 
Before the effective filing date it would have been obvious to one skilled in the art of topic models to combine the work of Encina and Millar modified by Gardiol in order to identify relevant words/phrases to a topic model.  
	The motivation for doing so would be to identify “all terms (words, phrases, symbols, etc) whose presence may indicate that one of the added topics is present in a document”  (Encina, Pg.8, paragraph 0102) or in the case of Millar, allow particular words or phrases that are relevant to be identified by the topic model. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of topic models to combine the work of Encina and Millar modified by Gardiol in order to make use of plain text with topic models.
As per claim 9, Millar disclose, “Wherein the topic model output further comprises: a list of data items each having weighted values for topic model topics” (pg.4, particularly paragraph ‘1’; EN: this denotes having weights associated with documents which will be used in the topic model). 
“And a topic model inferencer configured to provide the weighted values for the topic model topics” (pg.4, particularly paragraph ‘1’; EN: this denotes having weights associated with documents which will be used in the topic model. Whatever system assigns these weights is the topic model inference).
10, Gardiol discloses, “identifying stop topics based on top words … for the topic model topics” (pg.1-2, paragraph 0011; EN: this denotes identifying topics based on groups of words). 
Encina discloses, “and top phrases” (pg.8, particularly paragraph 0102; EN: this denotes identifying words and phrases that indicate the presence of a topic).  
As per claim 11, Millar discloses, “identifying … stop terms…” (pg.4, particularly C1 paragraph “1”; EN: this denotes removing stop words). 
Gardiol discloses, “Identifying … stop terms based on top terms and … of the identified stop topics;” (pg.1-2, particularly paragraph 0011; EN: this denotes identifying poor quality topics and removing them).
“Removing… and stop terms from the topic model useable data format to form the topic model” (pg.1-2, particularly paragraph 0011; EN: this denotes identifying poor quality topics and removing them).
Encina discloses, “Stop phrases” and “top phrases” (pg.8, particularly paragraph 0102; EN: this denotes identifying words and phrases that indicate the presence of a topic).  


Claim Rejections - 35 USC § 103
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Millar et al (“Document Clustering and Visualization with Latent Dirichlet Allocation and Self-Organizing Maps”) in view of Gardiol et al (US 20120191694 A1) and Vesanto et al (“Self-Organizing Map in Matlab: the SOM toolbox”). as applied to claim 12 above, and further in view of Kaski et al (“WEBSOM –Self-Organizing maps of document collections”). 
18, Millar fails to explicitly disclose, “Providing a query text; receiving an inference and mapping the inference onto the base map based on the similarity of an inferred query topic vector to SOM neuron topic vectors; and storing the query text and the inferred query topic vector.”
Kaski discloses, “providing a query text; receiving an inference and mapping the inference onto the base map based on the similarity of an inferred query topic vector to SOM neuron topic vectors; and storing the query text and the inferred query topic vector” (pg.113, particularly section 5.4 and figure 2; EN: this denotes using the created maps to search via queries and match them to the topics on the map). 
Millar and Kaski are analogous art because both involve self-organizing maps. 
Before the effective filing date it would have been obvious to one skilled in the art of self-organizing maps to combine the work of Millar and Kaski in order to allow the maps created to be used for searching via queries and matching those queries to the topics of the map.  
	The motivation for doing so would be to show “documents… clearly related to the query…” and use the “map units that are found [to] serve as starting points for further exploration” (Kaski, Pg.113, Figure 2 paragraph) or in the case of Millar, make use of the created map for browsing and searching as the map was intended in Millar. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of self-organizing maps to combine the work of Millar and Kaski in order to allow the maps created to be used for searching via queries and matching those queries to the topics of the map.  
As per claim 19, Millar discloses, “wherein the … is determined as the weighted distribution of topic model topics…” (Pg.4, particularly C1, paragraph “1”; EN: this denotes the system being weighted via words for the topic models). 
EN: this denotes using the created maps to search via queries and match them to the topics on the map. Pg.103, particularly section 2.1; EN: This denotes using weights for words within Kaski as well).
As per claim 20, Kaski discloses, “providing a discrete overlay or continuous overlay onto the base map to form an inference layer” (pg.113, particularly section 5.4 and figure 2; EN: this denotes using the created maps to search via queries and match them to the topics on the map). 
As per claim 21, Kaski discloses, “Storing the inference layer as a new base map” (pg.113, particularly section 5.4 and figure 2; EN: this denotes using the created maps to search via queries and match them to the topics on the map. As this is built and shown on a computer it must inherently be stored in some way). 

Claim Rejections - 35 USC § 103
Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Millar et al (“Document Clustering and Visualization with Latent Dirichlet Allocation and Self-Organizing Maps”) in view of Gardiol et al (US 20120191694 A1) and Vesanto et al (“Self-Organizing Map in Matlab: the SOM toolbox”) as applied to claim 12 above, and further in view of Stefik et al (US 20100125540 A1). 
As per claim 16, Gardiol discloses, “wherein removing stop topics form the modified data items to form a topic model comprises an automated or manual…” (Pg.1-2, particularly paragraph 0011; EN: this denotes the removal of stop topics both automatically and manually). 
However, Millar modified by Gardiol fails to explicitly disclose, “Loop.”
EN: this denotes the training and retraining of topic models in order to keep them updated with proper topics. When combined with the Millar reference modified by Gardiol, this denotes any necessary repeat of topics which are not wanted). 
Millar modified by Gardiol and Stefik are analogous art because both involve topic models. 
Before the effective filing date it would have been obvious to one skilled in the art of topic models to combine the work of Millar modified by Gardiol and Stefik in order to repeat removal of stop topics as needed. 
	The motivation for doing so would be to “remove articles that were misclassified to noise” such as the irrelevant topics of the Gardiol reference (see Stefik, Pg.7, paragraph 0080). 
Therefore before the effective filing date it would have been obvious to one skilled in the art of topic models to combine the work of Millar modified by Gardiol and Stefik in order to repeat removal of stop topics as needed.
As per claim 17, Stefik discloses, “Wherein the automated iterative loop comprises comparing stop topics to a stored library of stop topics” (pg.5-6, particularly paragraph 0068; EN: this denotes having negative examples of unwanted topics stored and used to prevent unwanted topics from being included). 

Response to Arguments

Applicant's arguments with respect to claims 1-11 and 16-22 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BEN M RIFKIN/Primary Examiner, Art Unit 2198